OTIS, Justice
(dissenting).
The majority holds that the findings of the Workers’ Compensation Court of Appeals concerning the extent of relator’s work-related injuries, are not supported by the evidence because of three errors which it finds in the court’s decision.
First, the majority holds that the medical expert on whom the court relied, Dr. Jerome Bernhoft, was mistaken in assuming relator had not experienced radicular symptoms at the time he was injured. In reaching this conclusion, the majority rejects the doctor’s testimony that the “employee denied he had any pain in his legs” when examined after the November 5, 1975 injury. The majority, in effect, substitutes its own findings, based on conflicting contrary evidence.
Second, the majority holds that as a matter of law the court of appeals was not justified in rejecting Dr. Culmer’s opinion that relator suffered a twenty percent permanent partial work-related disability which was not affected by the subsequent April and December 1976 unrelated accidents. In so doing, the majority stresses the fact that although Dr. Culmer’s hypothetical excluded the two unrelated injuries, he adhered to his opinion when they were called to his attention on cross examination. I submit that the court of appeals was fully aware of the doctor’s cross examination and nevertheless stated “We reject Dr. Culmer’s opinion in total. We accept Dr. Bemholt’s opinion, which together with the evidence furnished by Dr. Hahn, clearly indicates that this employee has been fully compensated for his injury based upon the preponderance of the evidence in this record.”
Third, the majority holds that the court of appeals was not justified in rejecting the testimony of Dr. David Hahn because, in the opinion of the majority, the court misread his testimony. Again, the court had before it Dr. Hahn’s statement that relator’s back problems “might” have stemmed from the unrelated fall from a stair, “if he had not already told me that he had had the same sort of symptoms with the sugar company several years earlier.” I do not construe the language in the court’s memo to the effect that Dr. Hahn was of the opinion relator’s problem “could have been caused by the fall on the stair” and that the fall was “just as likely” the cause of relator’s disc problem, to mean more than that relator’s symptoms were consistent with a fall, unless relator’s complaint of prior symptoms was accepted as persuasive. Clearly the court had the right and the duty to sort out the evidence it found convincing, and was not limited to accepting or rejecting all or none of a witness’ testimony.
With deference to my colleagues, it ill behooves us to recognize “the often-applied principle that the resolution of conflicts in the opinions of medical experts is the province of the court of appeals” and thereupon decide that the court misread the expert’s testimony because the court construed the medical opinions differently from what we might have done as fact finders. Accordingly I would affirm the decision of the court of appeals.